DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-13 and 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) limitations that are considered to be both mathematical and mental processes. Specifically, the claims contain limitations related to a program with instructions for processing of collected data, making determinations based on the collected data and outputting a device. These steps are similar to those of Electric Power Group that have also been determined to be abstract. See the updated 101 guidance issued in October 2019, sections A and C. This judicial exception is not integrated into a practical application because claims 1 and 15 does not recite any limitation that links the process to anything structurally significant as there is no hardware present in the claim to perform the claimed limitations besides a computer processor. While the Applicant has amended the claim to identify the computing device as a “back end radar pulse processing computing device” it does not change the structure of the device. There is nothing in the claim that appears to be actively doing more than processing data from a database/memory. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the use of generic/well known elements and general processors/computers for the mere implementation of an abstract idea on a computer does not qualify as significantly more. The claims are essentially directed to the processing of information/data, and there is no special technical feature or algorithm resulting in more than an abstract idea. Dependent Claims further expand on the abstract idea and do not provide significantly more to over the abstractness of the claim.
	 The MPEP teaches that the use of general computer/processor does not provide significantly more to the abstract idea. Also, on page 8 of the guidance, it is disclosed that a claim that requires a computer may still recite a mental process. This is also disclosed in section 2106.05 of the MPEP. There is nothing in the claim that would make it not well-understood, routine and conventional. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself, as the Examiner that all claim elements are directed to the mathematical manipulation of data by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology.






Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 02 May 2022 have been fully considered but they are not persuasive. While Applicant has amended the claims to include the back end radar pulse processing to identify the computing device, this does not add an distinguishing features besides a name/identification of the type of the device. The operation is still the same as there are no structural limitations inherently tied to this device that would require active reception or transmission of data. All that is still present in the claim is basic data processing completed by a processor which is abstract. The arguments have not stated why this change would make the claim no longer abstract, just that it would render the rejection moot. The Examiner disagrees with this statement. As Applicant has discussed newly added claim 18 in this same argument, the Examiner agrees that an amendment along these lines would overcome the 101 rejection as currently applied, however, as those limitations are not currently part of the independent claims, the rejection is maintained. As the only rejection currently applied, is the 101 rejection, once this rejection is overcome the claims will be in condition for allowance.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646